Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of invention I (a muzzle loader firearm with associated method of firing) in the reply filed on 03/08/2021 is acknowledged. Claims 1-8 read on the elected invention and an action on these claims follows. Claim 9 is withdrawn from consideration as being drawn to a non-elected invention.
The drawings, as filed on 01/20/2020, are accepted.
Claims 2-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the term “a primer receptacle” should be (the primer receptacle) if this is the intended antecedent (see claim 1). In claim 3, the term “a primer receptacle” should be (the primer receptacle) if this is the intended antecedent. Claim 3 is indefinite because the primer receptacle is located in the breech plug 126 and not in the propellant vessel 104 as claimed. In claim 6, line 8, what the term “it” is intended to represent is indefinite. Please clarify. In claim 8, line 3, the phrase “projectile sleeve” should be (the projectile sleeve) if this is the intended antecedent. 
Claims 1 and 4-5 are allowed.
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peterson et al. (2018/0321022) and Calvete (6,305,113) disclose state of the art muzzle loading firearms. Guhring et al. (5,824,943) and Grossfuss (DE 1008154) disclose state of the art gas passageways for the associated combustion gases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen M. Johnson whose telephone number is 571-272-6877 and whose e-mail address is (Stephen.Johnson@uspto.gov). The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The Central FAX phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 800-786-9199.    
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action.

				


				/STEPHEN JOHNSON/                                                          Primary Examiner, Art Unit 3641 
                                                          SMJ
				April 15, 2021